Title: From George Washington to William Preston, 27 March 1775
From: Washington, George
To: Preston, William



Dear Sir
Richmond March 27th 1775.

Your favours of the 27th and 31st of Jany were both deliverd to me at this place—the first Inclosing a Copy of the Survey at the Mouth of Coal River, and the Second an acct of the Expence of doing it. By Colo. Christian I send £3.6.8 for your Fee, & £2.10.0 for Capt. Floyd. It was impossible for me, with any sort of propriety to judge the value of Captn Floyds extra:Services; & being told that this Survey was made in his way to Kentucke, & that no uncommon expence could possible have arisen, I have thought this an ample allowance—if I am mistaken, I shall be willing, at any time hereafter, to make a further allowance, as it is my wish to reward every person who performs any Service for me, adequate to their deserts.
It would give me pleasure, to contribute any little assistance in my power towards the promotion of Colo. Fleming’s application to the Assembly for relief as it will do to aid any Person who deserves well of the Country.

It is but very lately that I have come to the knowledge of Henderson’s purchase of the Cherokee Indian’s—there is something in that Affair which I neither understand, nor like, & wish I may not have cause to dislike it worse as the mistery unfolds. Colo. Christian will inform you of the only notice taken of the Proclamation (Issued by Lord Dunmore) in this Convention, as well as the other proceedings of the Meeting, and renders a recital of them therefore, from me, unnecessary—I have only to add then, that, with very great esteem I remain Dr Sir Yr Most Obedt Servt

Go: Washington


P.S. I have got a warrant for 3000 acres, which by mistake is directed to Fincastle instead of Augusta—pray my good Sir could you advise me to a good piece of Land (not claimd by any) in your County to Locate it on?

